132 F.3d 39
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lee MARTIN, Petitioner-Appellant,v.Steven CAMBRA, Jr., Warden;  Attorney General of the Stateof California, Respondents-Appellees.
No. 97-55110.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Decided Dec. 22, 1997.

Appeal from the United States District Court for the Central District of California, No. CV-95-07688-KMW;  Kim McLane Wardlaw, District Judge, Presiding.
Before:  SNEED, LEAVY, and TROTT, Circuit Judges.


1
OPINION*


2
California state prisoner Lee Martin appeals pro se the district court's denial of his 28 U.S.C. § 2254 petition.  We have jurisdiction pursuant to 28 U.S.C. § 2253.  We review de novo the district court's denial of Martin's petition, see James v. Borg, 24 F.3d 20, 24 (9th Cir.1994), and we affirm.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, Martin's requests for oral argument and appointment of counsel are denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3